

Form of Trademark Transfer Agreement
Contract number：
Sign Address：


Transferor (Party A):
Transferee (Party B): Winder Electric (Guangdong) Co., Ltd


According to the People’s Republic of China Trademark/Copyright law, Party A and
Party B have reached the following agreements in regards to the trademark
transfer:


 
1.
Party A transfers the ownership of the 7th type trademark _____________ to the
Second Party.

 
2.
For the detailed information on the trademark transfer, please see the Appendix.

 
3.
Trademarks Service Items:
__________________________________________________________.

 
4.
Duration: Perpetual from the day both parties sign the contract, and exclusively
used by party B

 
5.
Quality Assurance:  Trademark/Copyright transferor requests that the transferee
maintain the quality of future products produced under such
trademark/copyright  name to be of no lower quality as the previous products.

 
6.
Both parties have the responsibility to keep the information regarding
productions and operations confidential. Transferee is not allowed to leak the
technical know-how and trade secrets to any third party after the contract is
validated.

 
7.
Transferor should promise that the trademark being transferred is valid and that
no third party owns such trademark/copyright.

 
8.
Trademark/Copyright  Maintenance Fee: Going forth from the day both parties sign
the contract, the transferee should maintain the trademark’s validation status.
All related fee should be paid by the transferee, including annual fee, renew
fee, tax and etc.

 
9.
After the date the contract becomes valid, the transferor should promise that he
is not maintaining any operations under such trademark name in the trademark’s
validated area; he should follow non-compete requirement. Transferee has the
right of supervision to this.

10.
Responsibility of Breach of Contract: After the validation date of the contract,
if the transferor breach the contract and still uses such trademark on the
products he sells in the market, he should stop the usage of such trademark and
assume his liability.

11.
Contract Dispute Solution: The two parties should settle the disputes between
them by themselves.

12.
Any other arrangement should be settled by the two parties themselves

13.
This contract is binding on both parties and has the same effect on both
parties.



Stamped by:
Transferor:
Transferee: Winder Electric (Guangdong) Co., Ltd


Date:

 
 

--------------------------------------------------------------------------------

 